Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Seaman on 1/20/2022.

The application has been amended as follows: 

Claim 1, “A plant cage comprising: a base configured to surround a portion of a plant, the base including a plurality of circumferentially spaced stake openings formed therethrough, wherein the plurality of the stake openings includes a first set of the stake openings and a second set of the stake openings, wherein each of the stake openings belonging to the first set of the stake openings is inclined at a first angle relative to a central axis of the base and each of the stake openings belonging to the second set of the stake openings is inclined at a second angle relative to the central axis of the base, wherein the first angle is different from the second angle; and a plurality of stakes, each of the stakes extending rectilinearly from a first end to a second end, each of the stakes a first portion of each of the stakes including the first end thereof received in the ground and a second portion of each of the stakes including the second end thereof extending away from the ground.”

Claim 9, “The plant cage of Claim 1, wherein the base is annular in shape, and wherein the stake openings repeatedly alternate between one of the stake openings belonging to the first set and one of the stake openings belonging to the second set along a circumferential direction of the base.”

Claim 17, “A plant cage comprising: an annular base configured to surround a portion of a plant, the base including a plurality of circumferentially spaced stake openings formed therethrough, each of the stake openings inclined relative to a central axis of the base; and a plurality of rigid and elongate stakes, each of the stakes extending rectilinearly from a first end to a second end, each of the stakes configured to extend through one of the stake openings formed through the base, a first portion of each of the stakes including the first end thereof received in the ground and a second portion of each of the stakes including the second end thereof extending away from the ground, wherein each of the stakes is configured to extend through a corresponding one of the stake openings at the same angle of inclination relative to the central axis of the base as the corresponding one of the stake openings, wherein a first one of the stakes is received through a first one of the stake openings inclined at a first angle relative to a central axis of the base and a second one of the stakes is received through a second inclined at a second angle relative to the central axis of the base, wherein the first angle is different from the second angle, wherein the first one of the stakes is inclined to extend at least partially in a first radial direction towards the central axis of the base as the first one of the stakes extends from the second end thereof towards the first end thereof, and wherein the second one of the stakes is inclined to extend at least partially in a second radial direction towards the central axis of the base as the second one of the stakes extends from the second end thereof towards the first end thereof, wherein the first radial direction is arranged opposite the second radial direction.”

Claim 20 is cancelled.

Claim 21, “A method of assembling a plant cage comprising the steps of:
positioning an annular base above the ground with the base surrounding a portion of a plant, the base including a plurality of circumferentially spaced stake openings formed therethrough, each of the stake openings inclined relative to a central axis of the base; and
extending a plurality of rigid and elongate stakes through the stake openings of the base with each of the stakes extending rectilinearly from a first end to a second end, wherein a first portion of each of the stakes including the first end thereof is received in the ground and a second portion of each of the stakes including the second end thereof extends away from the ground when the stakes are extended through the stake openings, wherein a first one of the stakes is received through a first one of the stake inclined at a first angle relative to a central axis of the base and a second one of the stakes is received through a second one of the stake openings inclined at a second angle relative to the central axis of the base, wherein the first angle is different from the second angle, wherein the first one of the stakes is inclined to extend at least partially in a first radial direction towards the central axis of the base as the first one of the stakes extends from the second end thereof towards the first end thereof, and wherein the second one of the stakes is inclined to extend at least partially in a second radial direction towards the central axis of the base as the second one of the stakes extends from the second end thereof towards the first end thereof, wherein the first radial direction is arranged opposite the second radial direction.”

Reasons for Allowance
Claims 1-7, 9, 15-17 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Jung Jae Boo (KR 20100114635 A) shows a base configured to surround a portion of a plant, Fig. 5: 100, the base including a plurality of circumferentially spaced stake openings, 2, formed therethrough, wherein the stake openings are inclined at an angle relative to a central axis of the base; and a plurality of stakes, Fig. 1, 7: 51, each of the stakes configured to extend through one of the stake openings formed through the base.
The prior art of record fails to show or render obvious, “wherein the plurality of the stake openings includes a first set of the stake openings and a second set of the stake openings, wherein each of the stake openings belonging to the first set of the stake openings is inclined at a first angle relative to a central axis of the base and each 
“wherein a first one of the stakes is received through a first one of the stake openings inclined at a first angle relative to a central axis of the base and a second one of the stakes is received through a second one of the stake openings inclined at a second angle relative to the central axis of the base, wherein the first angle is different from the second angle”, of the plant cage of claim 17; and 
“wherein a first one of the stakes is received through a first one of the stake openings inclined at a first angle relative to a central axis of the base and a second one of the stakes is received through a second one of the stake openings inclined at a second angle relative to the central axis of the base, wherein the first angle is different from the second angle”, of the method of claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643                                                                                                                                                                                             
/PETER M POON/           Supervisory Patent Examiner, Art Unit 3643